Chief Judge HEDRICK
concurring.
Defendant’s one assignment of error is set out in the record as follows:
The defendant assigns as error the following:
1. Entry of judgment, granting the State’s motion to consolidate the two charges and denial of the defendant’s motion to dismiss the charge of unauthorized use of a motor vehicle; on the ground that this offense was a misdemeanor over which the District Court had exclusive jurisdiction and that the charge was improperly brought in Superior Court by being combined with a felony charge which the State did not and could not prove.
In his brief defendant argues that, while the charges on which he was tried arose out of the same transaction, the felony charge was “a sham,” serving only to “manufacture]” original jurisdiction over the misdemeanor charge in the superior court.
Defendant was charged in a proper bill of indictment with felonious larceny of an automobile belonging to M. E. Williams. He was found guilty of unauthorized use of the same motor vehicle in violation of G.S. 14-72.2, a misdemeanor. The offense of unauthorized use of a motor vehicle is a lesser included offense of felonious larceny of a motor vehicle. State v. Coward, 54 N.C. App. 488, 283 S.E. 2d 536 (1981); State v. Ross, 46 N.C. App. 338, 264 S.E. 2d 742 (1980).
The question of the consolidation of a misdemeanor offense and a felony which were “part of the same act or transaction” so as to give the superior court original jurisdiction over the misdemeanor was first raised by the State’s gratuitous motion to join the charges in the present case and is discussed by both the State and the defendant in their briefs as well as by the majority opinion. I believe the question to be meaningless in the context of this case. The short answer to defendant’s contention that the superior court lacked jurisdiction to try defendant for the misdemeanor offense is that the superior court has exclusive original jurisdiction to try all felonies and any lesser included offenses of the particular felony charged. G.S. 7A-271(a)(l). In the instant case, where defendant was charged with felonious larceny of an automobile belonging to M. E. Williams, the superior court had *291exclusive, original jurisdiction to try the defendant for that offense and for the lesser included offense of the misdemeanor described in G.S. 14-72.2.
I agree with the majority that the defendant had a fair trial free of prejudicial error.